Citation Nr: 0729799	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-41 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims file was subsequently 
transferred to the San Diego, California RO.  

As the Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions and claims file, the Board notes that there is 
evidence associated with the veteran's service medical 
records (SMRs) that may substantiate a claim of service 
connection for a psychiatric disorder other than post-
traumatic disorder.  The Board refers this issue to the RO 
for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having post-traumatic 
stress disorder during service, or for many years thereafter.

3.  The veteran's diagnosis of post-traumatic stress disorder 
is based on nonservice-related incidents and there is no 
corroboration of an in-service stressor upon which service 
connection may be established.


CONCLUSION OF LAW

Post-traumatic stress disorder was not caused or worsened by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2002, February 2003 and April 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
April 2006 VCAA letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2002 and February 2003 notices were 
given prior to the appealed AOJ decision, dated in May 2003.  
The November 2002 and February 2003 notices were amended by 
an April 2006 letter indicating that the veteran could 
provide any other evidence or information that could support 
his claim, and it included a request to do so within 60 days.  
The April 2006 notice was given to ensure strict compliance 
with the VCAA, and there was no subsequent adjudication 
following this notice.  A review of the submissions from the 
veteran and his representative indicates that he has actual 
knowledge of the right to submit additional evidence, and of 
the requirements for service connection.  As actual knowledge 
of the veteran's procedural rights and evidentiary 
requirements has been demonstrated, and as he has been 
provided with a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  In the November 2002 VCAA letter, VA requested a 
post-traumatic stress disorder stressor statement, including 
a request for dates of incidents (month or season) and names 
of individuals involved in the alleged stressful events.  In 
February 2003, another request was made for a detailed 
stressor statement.  In April 2005, the veteran submitted his 
post-traumatic stress disorder stressor statement.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  The Board now turns to 
the merits of the veteran's claim.

The veteran seeks service connection for post-traumatic 
stress disorder related to alleged traumatic events he 
experienced in service.  In his April 2005 stressor 
statement, the veteran indicated that he experienced extreme 
hostility from his superiors during basic training at Fort 
Sill in Oklahoma.  He also noted that a friend was severely 
beaten by the town police there.  

The veteran alleged that while stationed at Fort Gordon in 
Georgia, he suffered from headaches and requested 
conscientious objector status.  After this request, he 
alleged he was harassed for four and a half months by his 
superiors until he "caved in" and accepted his orders to 
Vietnam.  

After arriving in Vietnam, the veteran recalled rocket 
attacks while he was working.  He indicated that there were 
three or four rockets per attack, and once he jumped off an 
upper bin during an attack hurting his ankle.  He noted that 
while he was on guard duty, he witnessed another attack 
"from fireing [sic] to impact," and it exploded on fuel 
lines lighting "the entire night as it was day."

The veteran stated that while showing films, someone threw 
"a rock the size of [his] head" through the window and it 
just grazed him.  The veteran recalled at least one typhoon 
that passed through and alleged he had to rescue a friend 
trapped under a barge.  He noted that many of his fellow 
servicemen were addicted to heroin, one of whom overdosed and 
survived.  He recalled incidents where people told him that 
others had died.  The veteran also recalled the actions and 
personalities of his superiors as being threatening.

The veteran contends that he saw a jeep accident at "Ammo 
Pier" where an acquaintance was trapped under a jeep and the 
sergeant present told everyone to stay away until the medics 
arrived.  The veteran stated that the medics did not arrive 
for 45 minutes and the soldier died because he suffocated.  
The veteran alleged that the sergeant's inaction and refusal 
to allow others to help caused this man to die.    

The veteran claimed that his experiences in Vietnam impacted 
his employer/employee relationships from that point on.  He 
noted that the people in charge in Vietnam did not do enough 
to protect others.  He stated that his experiences in Vietnam 
led to the dissolution of his marriage, alienation of his 
children, and loss of employment.  He claimed to be a 
"prisoner of his own mind" and that he cannot relate to 
others; therefore, he does not associate with others.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran honorably served in the Republic of Vietnam from 
March 1970 to April 1971.  The veteran neither contends, nor 
does the record reflect that the veteran engaged in combat as 
contemplated by the regulations.  His military occupational 
specialties (MOS) included a radio mechanic, a reports clerk, 
and a general supply specialist.  While in service, the 
veteran was treated for headaches and episodes where he had 
passed out.  

In February 1970, the veteran sought treatment because "he 
[was] losing control of himself."  The examiner indicated 
that the veteran may have been experiencing flashbacks.  The 
examiner noted that the veteran advised him of weird 
symptomatology and noted that the veteran took 20 pills as a 
"feeble attempt at suicide."  The following month, the 
veteran was sent for a mental health consultation.  

In a March 1970 consultation report, the examiner indicated 
the veteran overdosed on two of the three medications he was 
prescribed, and a few weeks prior, he had blacked out.  The 
examiner noted that the veteran was seen many times by the 
Mental Hygiene Clinic.  He diagnosed the veteran as having 
tension headaches and one syncopal episode.  

An undated letter was written by the veteran and associated 
with his SMRs.  The veteran stated that his "head was messed 
up" due to his "army confinement."  He also stated that 
"I'm going insane," and that he "find[s] [his] mind is 
going on many distorted ways."  Further, he noted that his 
"life is a phoney [sic] lie," and he is not worthy.  

There are no treatment records associated with the veteran's 
claims file between his discharge from service in April of 
1971 and a December 2001 letter regarding his mental health 
treatment.  

In December 2001, the veteran submitted a statement from his 
private physician indicating a diagnosis of major affective 
disorder-depression.  She opined that "[h]is depression 
renders him agoraphobic and, at times, almost catatonic."  
She stated that this disorder "significantly impairs his 
ability to function."  She gave no opinion as to whether 
this disorder was caused or worsened by service.  

In a private treatment letter, dated in October 2002, the 
mental health medication provider indicated that the veteran 
was "incapable of gainful employment" and his depression 
was not easily managed by medication or therapy.  The letter 
contains no opinion as to whether the veteran's depression 
was caused or worsened by service.  

In a February 2003 progress note, the veteran advised the VA 
psychiatrist that while serving in Vietnam, he "was never in 
danger," but he felt isolated from others.  He related that 
in 1970, while stationed in Vietnam, he became depressed and 
took two bottles of pills.  After consuming the pills, he was 
hospitalized on the base.  The psychiatrist diagnosed the 
veteran as having Axis I mood disorder, not otherwise 
specified, due to extreme psychosocial stressors.  The 
diagnosis included a Global Assessment Functioning (GAF) 
score of 45.  The psychiatrist gave no opinion as to whether 
the veteran's diagnosis was caused or worsened by his 
service.

The veteran underwent a VA examination in March 2003 to 
examine what, if any, mental disorders (except for post-
traumatic stress disorder and eating disorders), the veteran 
had.  The veteran advised the examiner that his depression 
worsened when he lost his job in December 2000.  He reported 
low energy, low motivation, poor concentration and trouble 
sleeping.  He related a childhood full of abuse.  The veteran 
related to the examiner that while in Vietnam, "he did not 
witness any trauma and his problem was mostly with 
isolation."  The examiner diagnosed the veteran as having 
Axis I major depressive disorder due to unemployment and 
financial hardship (Axis IV).  The diagnosis included a GAF 
score of 52.  The examiner opined that his "disorder [was] 
non-service connected and his problems seem[ed] to be mostly 
after he lost his job in 2000."  

In an April 2003 VA treatment note, the veteran advised that 
he was lonely and lost.  The note referenced the veteran's 
in-service suicide attempt, but indicated that he had no 
current plans to commit suicide.  The veteran was again 
diagnosed as having a mood disorder, but there was no 
reference made to any link between the veteran's service and 
his diagnosis.   

From March 2004 to December 2004, the veteran sought VA 
treatment for his psychiatric illness.  In the March 2004 
mental health intake summary, the veteran advised that he had 
dreams of Vietnam, but he denied having any flashbacks.  He 
was diagnosed as having Axis I dysthymia and a GAF score of 
60.  In August 2004, the veteran was diagnosed as having Axis 
I chronic major depressive disorder, chronic post-traumatic 
stress disorder, dysthymic disorder, and marijuana 
dependence.  The Axis IV stressors included the veteran's 
unemployment since 2000, his divorce, his recent move to San 
Diego, his living situation, and that his daughter blames him 
for all of her problems.  
In a September 2004 medication management note, the social 
worker indicated that the veteran had post-traumatic stress 
disorder from Vietnam service and chronic depression for the 
past 20 years.  He noted that the symptoms worsened after the 
veteran lost his job and was divorced.  The social worker 
then listed the same stressors and diagnosis as in the August 
2004 treatment note.

The veteran's treatment reports, dated from October 2004 to 
December 2004, indicated the same diagnosis and stressors as 
originally related in the August 2004 report, except that the 
veteran had since lost his housing and considered himself 
homeless.  There is no indication from these treatment 
records that the veteran's service caused or worsened his 
diagnosed post-traumatic stress disorder.  

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for post-traumatic 
stress disorder.  The Board does not find, nor does the 
veteran contend, that he was a combat veteran.  His MOS was 
that of a radio mechanic, a reports clerk and a general 
supply specialist.  In fact, when seeking treatment in 
February 2003, he advised that he was "never in danger" 
while in Vietnam.  His stressor statement indicated that he 
was subjected to rocket attacks, but there were no dates 
provided, nor was there any corroboration of the incidents.  
Despite attempts on the part of the RO, the veteran has 
failed to furnish information of a specificity such that his 
claimed in-service stressors might be corroborated.  The 
only evidence of record to indicate any involvement in 
combat was the veteran's unsubstantiated post-traumatic 
stress disorder stressor statement.  

The Board finds that the veteran was not diagnosed as having 
post-traumatic stress disorder during service, or for many 
years thereafter.  He is, however, currently diagnosed as 
having a post-traumatic stress disorder due to his 
unemployment since 2000, his divorce, his recent move to San 
Diego, his living situation, and that his daughter blames 
him for all of her problems.  

The social worker's treatment note, dated in September 2004, 
indicated that the veteran had post-traumatic stress 
disorder due to his Vietnam service.  Pursuant to 38 C.F.R. 
§ 4.125(a), the veteran's post-traumatic stress disorder 
diagnosis must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  The social worker's 
statements linking the veteran's post-traumatic stress 
disorder to service did not conform to the DSM-IV, and are; 
therefore, inapplicable when determining the veteran's 
entitlement for service connection for post-traumatic stress 
disorder.  

Under these circumstances, the diagnosis of post-traumatic 
stress disorder is not based upon corroborated in-service 
stressors; rather, it is based upon incidents that occurred 
in 1999 to 2000.  Absent the corroboration of in-service 
stressors, the claim for service connection for post-
traumatic stress disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


